Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was not necessary, grammatical amendment.
IN THE CLAIMS
	In each dependent claim (all but claim 5, the only independent claim), the opening term “A” has been deleted and the term --The-- inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments thereto over the prior art combination have been fully weighed and found persuasive.  The updated structure search of the prior art based on these amendments was not found to change this disposition nor lend itself to a more suitable primary reference.  As applicant argues, the totality of the various shortcomings of the primary reference Kleschyov, including lacking a lead compound designation amongst the other compounds therein and without an oxygen at the former position X (where oxygen is now expressly claimed at this position), even in view of the teachings of the secondary references assertions to fill these gaps, do not take the skilled artisan down an illuminated road to arrive at the instantly claimed method .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654